DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a 371 of PCT/US2019/016096 01/31/2019.

Information Disclosure Statement
4.	The information disclosure statement (IDS), filed on 06/28/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 1-10  and species ( i) Cationic surfactant: R1 is a mixture of alkyl and alkenyl groups having 5 to 17 carbon atoms, R2 and R3 are each an alkyl group having 4 carbon atoms, R4 is a is an
alkyl group having 1 carbon atom, and X- is sulfonate; and (ii) Polyetheramine: polyoxypropylene diamine in the reply filed on 09/07/22 is acknowledged. The traversal is on the ground(s) of combination of prior arts, specifically Lan (WO 2017/184115). Applicants arguments are respectfully considered but are not persuasive because the claimed composition is obvious over the combination of prior arts, specifically Lan (US 2017/105507; IDS filed on 06/28/21) in view of Pakulski (US 5741758; IDS filed on 06/28/21) (please See 103 rejection below). The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
6.        Claims 1-20 are pending in this application.  Claims 5 is directed to the non-elected species and claims 11-20 are directed to non-elected invention. Accordingly, claims 5, 11-20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-4, 6-10 are drawn to a composition and species( i) Cationic surfactant: R1 is a mixture of alkyl and alkenyl groups having 5 to 17 carbon atoms, R2 and R3 are each an alkyl group having 4 carbon atoms, R4 is a is an alkyl group having 1 carbon atom, and X- is sulfonate; and (ii) Polyetheramine: polyoxypropylene diamine. 

Claim Objections
7.        Claims 1-2 are objected to because of the following informalities:  Applicants are suggested to change the recitations “R1,” “R2,” “R3,” “R4,” and “X-” to “R1,” “R2,” “R3,” “R4,” and “X-,” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.         Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, improperly recite the Markush group in the form of “selected from the group of A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention (please See lines 5-7). A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claim 2, improperly recite the Markush group in the form of “selected from the group of A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention (please See lines 5-6). A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 8, improperly recite the Markush group in the form of “selected from the group of A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention (please See lines 2-4). A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 10, improperly recite the Markush group in the form of “selected from the group of A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention (please See lines 2-3). A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claims 2-4, 6-10 depends from rejected claim 1.
          Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.          Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US 2017/105507; IDS filed on 06/28/21) in view of Pakulski (US 5741758; IDS filed on 06/28/21) as evidenced from Sun (CN 104876265). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
          Regarding claims 1-4, 6-10, Lan discloses a fluid composition as low dose hydrate inhibitor comprising a combination of cationic surfactant and additive such as co-surfactant (page 8, lines 20-, page 9, lines -2, page 10, lines 19-20), wherein the cationic surfactant is represented as:



wherein R1= R2= C4H9, R3=H, R4=C11H23, R5=CH3 (example 1, table 2, LDHI 3; read on instant claim 1 formula and instant claim 2 formula (1)). Lan does not disclose the co-surfactant is present in the composition in an amount of about 0.01 to 10 wt%, wherein the co-surfactant is polyoxypropylene diamine (elected species). 
         However, Pakulski discloses a hydrate inhibitor composition comprising polyoxypropylene diamine surfactant such as JEFFAMINE D-230 in an amount of  from about 0.01 to about 5 wt% (column 2, lines 1-4, column 4, lines 3-4, column 5, lines 5-7), fall into claimed range of about 0.01 to 10 wt%. As evidenced from Sun (page 2, lines 18-19), JEFFAMINE D-230 read on surfactant. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan with the aforementioned teachings of Pakulski to provide a hydrate inhibitor composition comprising polyoxypropylene diamine surfactant such as JEFFAMINE D-230 in an amount of  from about 0.01 to about 5 wt% in order to use such composition for the hydrate inhibition during the processes involving fluid flowing through, or contained in, conduits, such as pipes used, e.g., for the production and/or transport of petroleum products, natural gas, and the like . Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a surfactant such as JEFFAMINE D-230 as an additional hydrate inhibition additive. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the surfactant of Pakulski would be effective in the hydrate inhibition fluid of Lan.  

Conclusion
13.       References Pakulski (WO 2015/120160) and Kelland (Kelland et. al., History of the development of low dose hydrate inhibitors, Energy & Fuels, 2006, 20, 825-847) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766